Name: 2006/656/EC: Commission Decision of 20 September 2006 laying down the animal health conditions and certification requirements for imports of fish for ornamental purpose (notified under document number C(2006) 4149) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  health;  fisheries;  trade;  European Union law
 Date Published: 2007-06-05; 2006-09-30

 30.9.2006 EN Official Journal of the European Union L 271/71 COMMISSION DECISION of 20 September 2006 laying down the animal health conditions and certification requirements for imports of fish for ornamental purpose (notified under document number C(2006) 4149) (Text with EEA relevance) (2006/656/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), and in particular Article 19(3), Article 20(3) and Article 21(1) thereof, Whereas: (1) A list of third countries or parts thereof from which Member States are authorised to import live fish, their eggs and gametes for farming in the Community and the animal health conditions and certification requirements for such consignments are established by Commission Decision 2003/858/EC of 21 November 2003 laying down the animal health conditions and certification requirements for imports of live fish, their eggs and gametes intended for farming, and live fish of aquaculture origin and products thereof intended for human consumption (2). (2) Decision 2003/858/EC does not apply to tropical ornamental fish kept permanently in aquaria, and consequently the animal health conditions and certification requirements for tropical ornamental fish are not harmonised at Community level. (3) There is a significant trade in ornamental fish with third countries and concerns have been raised with regard to the application of Decision 2003/858/EC with respect to ornamental fish. (4) Certain third countries were included in Annex I to Decision 2003/858/EC for the purpose of export of cold-water ornamentals only. These countries should therefore appear in Annex I to this Decision. (5) Currently, 14 Member States have drawn up national animal health certificates with different animal health conditions for ornamental fish. For the sake of simplification, for the Community Border inspection posts, for European ornamental fish industry, as well as for third country trading partners, those animal health conditions and model certificates should be harmonised. (6) The specific animal health conditions and model certificates for ornamental fish, should be drawn up in line with the conditions and certificates laid down in Decision 2003/858/EC, taking into account the specific use of these animals in the Community, and animal health situation of the third country concerned, in order to prevent the introduction of disease that could cause significant impact to the farmed and wild fish stock in the Community if introduced and allowed to spread. (7) Council Directive 96/93/EC of 17 December 1996 on the certification of animals and animal products (3) lays down standards of certification. The rules and principles applied by third-country certifying officers should provide guarantees which are equivalent to those laid down in that Directive. (8) This Decision should apply without prejudice to Community or national provision on the conservation of species. (9) The Member States and Third countries need some time to adapt to the new import certification requirements. This Decision should therefore not be applicable immediately. (10) This Decision has been notified to Third countries for comments in accordance with the WTO agreement on sanitary and phytosanitary measures. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Scope 1. This Decision establishes harmonised animal health rules for imports of ornamental fish into the Community. 2. This Decision shall apply to: (a) fish caught in the wild, imported for the purpose of being used as ornamental fish, (b) ornamental fish imported by transshippers and wholesalers, (c) ornamental fish imported into pet shops, garden centres, garden ponds, exhibition aquaria and similar businesses without direct contact with Community waters. Article 2 Definitions For the purposes of this Decision, in addition to the definitions in Article 2 of Directive 91/67/EEC, the following definitions shall apply: (a) ornamental fish means fish which are kept, reared, or placed on the market for ornamental purposes only; (b) cold-water ornamental fish means ornamental fish of species susceptible to one or more of the following diseases: epizootic haematopoietic necrosis (EHN), infectious salmon anaemia (ISA), viral haemorrhagic septicaemia (VHS), infectious haematopoietic necrosis (IHN), spring viraemia of carp (SVC), bacterial kidney disease (BKD), infectious pancreatic necrosis (IPN), Koi herpes virus (KHV) and infection with Gyrodactylus salaris; (c) tropical ornamental fish means ornamental fish other than cold-water ornamental fish; (d) transshippers means companies or persons which supply ornamental fish to a number of retailers or wholesalers, by importing the consignments on their behalf, and deliver the separate orders directly to the customers in the Community. Article 3 Conditions for imports of cold-water ornamental fish Member States shall authorise imports of cold-water ornamental fish into their territory only if: (a) the fish originate from a country listed in: (i) Annex I to Decision 2003/858/EC; or (ii) Part I of Annex I to this Decision; (b) the consignment complies with the guarantees, including those for packaging and labelling and the appropriate specific additional requirements laid down in the animal health certificate, drawn up in conformity with the model in Annex II, taking into account the explanatory notes in Annex III; and (c) the fish have been transported under conditions that do not alter their health status. Article 4 Conditions for imports of tropical ornamental fish Member States shall authorise imports of tropical ornamental fish into their territory only if: (a) the fish originate from a country listed in Part II of Annex I to this Decision; (b) the consignment complies with the guarantees, including those for packaging and labelling and the appropriate specific additional requirements, as laid down in the animal health certificate, drawn up in conformity with the model in Annex IV, taking into account the explanatory notes in Annex III; and (c) the fish have been transported under conditions that do not alter their health status. Article 5 Control procedures Ornamental fish imported from third countries shall be subject to veterinary checks at the border inspection post in the Member State of arrival in accordance with Article 8 of Council Directive 91/496/EEC (4) and the common veterinary entry document provided for in Commission Regulation (EC) No 282/2004 (5) shall be completed accordingly. Article 6 Preventing contamination of natural waters 1. Ornamental fish imported under this Decision shall not be released into fish farms, or other premises from which they could escape into, or otherwise contaminate, natural waters in the Community. 2. Transport water from imported consignments shall be handled in a way which ensures that it does not lead to contamination of natural waters within the Community. Article 7 Date of application This Decision shall apply six months after the date of publication. Article 8 This Decision is addressed to the Member States. Done at Brussels, 20 September 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 46, 19.2.1991, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 324, 11.12.2003, p. 37. Decision as last amended by Decision 2005/742/EC (OJ L 279, 22.10.2005, p. 71). (3) OJ L 13, 16.1.1997, p. 28. (4) OJ L 268, 24.9.1991, p. 58. (5) OJ L 49, 19.2.2004, p. 11. ANNEX I PART I Territories from which imports of cold-water ornamental fish into the European Community is authorised Country Territory Comments (1) ISO-code Name Code Description BR Brazil Cyprinidae only CO Colombia Cyprinidae only CG Republic of the Congo Cyprinidae only MK (2) Former Yugoslav Republic of Macedonia Cyprinidae only JM Jamaica Cyprinidae only SG Singapore Cyprinidae only LK Sri Lanka Cyprinidae only TH Thailand Cyprinidae only PART II Territories from which imports of tropical ornamental fish into the European Community is authorised All countries being a member of the World Organisation for Animal health (OIE). [List of countries is available on http://www.oie.int/eng/OIE/PM/en_PM.htm] (1) No limitations if left empty. If a country or territory is allowed to export only certain species and/or eggs or gametes, the species should be specified and/or a comment with for example eggs only shall be inserted in this column. (2) Provisional code that does not affect the definitive denomination of the country to be attributed after the conclusion of the negotiations taking place in the United Nations. ANNEX II ANNEX III Explanatory notes General guidance (a) The certificates shall be produced by the competent authorities of the exporting country. (b) The original of each certificate shall consist of a single page, double-sided, or, where more than one page is required, it shall be in such a form that all pages form part of an integrated whole and are indivisible. (c) It shall, on the right hand side of the top of each page, be marked as original and bear a specific code number issued by the competent authority. All pages of the certificate shall be numbered  (page number) of (total number of pages). (d) The original of the certificate and the labels referred to in the model certificate shall be drawn up in at least one official language of the EC Member State in which the inspection at the border post shall be carried out and of the EC Member State of destination. However, these Member States may allow other languages, if necessary, accompanied by an official translation. (e) The original of the certificate must be completed on the day of loading the consignment for exportation to the EC with an official stamp and signed by an official inspector designated by the competent authority. In doing so, the competent authority of the exporting country shall ensure that the principles of certification equivalent to those laid down in Council Directive 96/93/EC are followed. (f) The stamp, unless embossed, and the signature shall be in a colour different to that of the printing. (g) The original of the certificate must accompany the consignment until it reaches the EC border inspection post. (h) The certificate shall be valid for 10 days from the date of issue. In the case of transport by ship, the time of validity is prolonged by the time of journey at sea. Guidance for completing Part I of the certificates (a) Box I.8 Region of origin: If necessary: concerns only where regionalisation measures or approved zone definition according to this Decision or Decision 2003/858/EC. The regions and the approved zones must be indicated as they appeared in the EU Official Journal. (b) Box I.10. Region of destination: Cf. box I.8. (c) Box I.13. Place of loading: If different from box I.11. give the place where the animals are loaded and particularly, in case of pre-assembly (d) Box I.20. Quantity: give the total gross weight and the total net weight in kg. (e) Box I.22. Number of packages: give the number of boxes in which the animals are being transported. (f) Box I.25. Commodities certified for: give exclusive destination of the fish. (Only the possible options shall appear on each specific certificate)  Quarantine: This refer to quarantine as required under the relevant Community legislation  Pets: This applies also where ornamental aquatic animals are intended for pet-shops of similar businesses for further sale  Circus/exhibition: This applies also where ornamental aquatic animals are intended for exhibition aquaria of similar businesses, not for further sale  Other: intended for purposes not listed elsewhere in this classification, such as private import or trough transhippers. (g) Box I.28 The common name of the species may be included together with the scientific name. ANNEX IV